NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0442-18T1

ACROSS NATIONS
PIONEERS, INC.,

          Plaintiff-Appellant,

v.

HYUN KIM,

     Defendant-Respondent.
_________________________

                   Submitted November 7, 2019 – Decided March 12, 2020

                   Before Judges Nugent, Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Docket No. L-1463-17.

                   Sim & Record, LLP, attorneys for appellant (Sang Joon
                   Sim, on the brief).

                   Pashman Stein Walder Hayden, PC, attorneys for
                   respondent (Sean Mack, Jae Youn John Kim, Janie
                   Byalik, and Zachary A. Levy, on the brief).

PER CURIAM
      The parties to this appeal having agreed and stipulated to its dismissal, the

appeal is dismissed with prejudice and without costs.




                                                                           A-0442-18T1
                                        2